Case: 14-50472      Document: 00512993400         Page: 1    Date Filed: 04/03/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                      No. 14-50472                                 FILED
                                                                                April 3, 2015
                                                                              Lyle W. Cayce
ROBERT KRAMER,                                                                     Clerk

                                                 Plaintiff-Appellant

v.

CORRECTIONAL OFFICER A. CASTANEDA; RUBEN SANCHEZ, John
Doe #1; IMER COLLINS, Jane Doe #1-Property Officer; C. LAWSON,
Regional Grievance; GORGE MOTA, John Doe #2,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 4:13-CV-20


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
      Robert Kramer, Texas prisoner # 643733, appeals the dismissal of his civil
action. He also moves for the appointment of counsel and leave to proceed in
forma pauperis on appeal.
      After entry of the judgment dismissing his action, Kramer had 30 days to
file a timely notice of appeal. See FED. R. APP. P. 4(a)(1)(A). His May 6, 2014,
pro se notice of appeal was untimely. See id.; Spotville v. Cain, 149 F.3d 374,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50472    Document: 00512993400    Page: 2   Date Filed: 04/03/2015


                                No. 14-50472

376-78 (5th Cir. 1998). The timing of Kramer’s notice of appeal raises a
jurisdictional question that this court must examine on its own motion, if
necessary. See Bowles v. Russell, 551 U.S. 205, 214 (2007); Mosley v. Cozby,
813 F.2d 659, 660 (5th Cir. 1987).
     A district court may extend the 30-day filing period of Federal Rule of
Appellate Procedure 4(a)(1)(A) upon a showing of excusable neglect or good
cause. See FED. R. APP. P. 4(a)(5)(A). We construe Kramer’s notice of appeal,
which asserted reasons for his untimely filing, as a motion under Federal Rule
of Appellate Procedure 4(a)(5)(A). The case is REMANDED to permit the
district court to make a ruling under Rule 4(a)(5). While the case is on this
limited remand, Kramer’s appeal and motions are held in abeyance. Upon
ruling, the district court shall return the case to this court for dismissal or
further proceedings, as may be appropriate.




                                      2